Citation Nr: 1538795	
Decision Date: 09/10/15    Archive Date: 09/18/15

DOCKET NO.  11-01 450	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUES

1.  Entitlement to service connection for a low back disability.  

2.  Entitlement to service connection for an acquired psychiatric disability (including anxiety disorder and posttraumatic stress disorder (PTSD)).

3.  Entitlement to a referral for an extraschedular evaluation for hemorrhagic and
ovarian cyst, status post abdominal total hysterectomy, currently rated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Davitian, Counsel


INTRODUCTION

The Veteran had active military service from August 1979 to August 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota.  The rating decision held that new and material evidence had not been received to reopen claims for service connection for anxiety disorder and a back condition.  

When this case was previously before the Board in March 2014, the Board reopened the claims for service connection for an acquired psychiatric disorder and a back disorder.  The Board remanded the issues for additional development.  An April 2015 supplemental statement of the case (SSOC) denied the claims on the merits.  

The July 2010 rating decision on appeal also denied a disability rating greater than 50 percent for hemorrhagic and ovarian cyst, status post abdominal total hysterectomy.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  In a September 2014 order, the Court granted a Joint Motion for Partial Remand (JMPR I) to vacate the Board's decision and remand the case for readjudication in accordance with the JMPR.

In a December 2014 decision, the Board denied entitlement to a referral for an extraschedular evaluation for hemorrhagic and ovarian cyst, status post abdominal total hysterectomy.  In a July 2015 order, the Court granted a July 2015 Joint Motion for Partial Remand (JMPR II) to vacate the Board's decision that the criteria for an evaluation greater than 50% on an extraschedular basis for Appellant's service-connected hemorrhagic and ovarian cyst, status post abdominal total hysterectomy, had not been met.  The Court remanded the case for readjudication in accordance with JMPR II.

The issue of service connection for a low back disability is now before the Board for final appellate consideration.

The issues of service connection for an acquired psychiatric disability (including anxiety disorder and PTSD) and entitlement to a referral for an extraschedular evaluation for hemorrhagic and ovarian cyst, status post abdominal total hysterectomy, currently rated as 50 percent disabling, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The competent medical evidence, and competent and credible lay evidence, does not demonstrate that the Veteran's low back disability is related to active duty.


CONCLUSION OF LAW

A low back disability was not incurred in or aggravated by active service, nor may it be so presumed.  38 U.S.C.A. §§ 1110, 1112, 1131, 1133, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Notice for direct service connection was provided in an April 2010 letter.  Accordingly, the duty to notify has been fulfilled. 

With regard to the duty to assist, the claim's file contains the Veteran's service treatment records, VA medical records, private medical records and records from the Social Security Administration.  The Board has carefully reviewed the record and concludes that there has been no identification of further available evidence not already of record.  The documents to be sought by the Remand section, below, would not be relevant to the Veteran's claim for service connection for a back disability.  

The Veteran failed to appear for a videoconference Board hearing scheduled in April 2011.  Thus, VA has been unable to obtain potentially favorable evidence.  "The duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

A VA examination was conducted in September 2014.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examination conducted in this case is more than adequate, as it reflects a detailed review of the Veteran's claims file, considers all of the pertinent evidence of record, and provides a rationale for the opinion offered.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c) (4); Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008).

The Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to her claim.



Legal Analysis

The Veteran contends that she now has a low back disability as a result of active duty.  

A veteran is entitled to service connection for a disability resulting from a disease or injury incurred or aggravated during active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection also is permissible for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic diseases, including arthritis, may be presumed to have been incurred during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

In each case where a veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such veteran's service as shown by such veteran's service record, the official history of each organization in which such veteran served, such veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 5107(b).

Based on a thorough review of the record, the Board finds that the preponderance of the evidence is against service connection for a low back disability.  The evidence does not show that the Veteran's current low back disability is related to active duty or any findings in her service treatment records.  

The Veteran's service treatment records show several complaints regarding back pain (in September 1979, August 1981, June 1982, and July 1982).  At separation in July 1982, the Veteran reported "yes 'to "recurrent back pain."  Physical examination was normal.  

The record is negative for complaints, symptoms, findings or diagnoses of arthritis within one year of the Veteran's separation from active duty.  Therefore, presumptive service connection is not warranted.  38 C.F.R. §§ 3.307, 3.309.

Private treatment records show complaints of back pain in October 1985, approximately three years after the Veteran's discharge from military service, and again in September 1990.  She was subsequently diagnosed with low back strain in August 1996 and degenerative disc disease and lumbar facet hypertrophy in October 2003.  VA treatment records document a low back disability through the appeal period.  However, the private and VA medical treatment records are negative for any evidence or medical opinion that the Veteran's current low back disability is related to active duty or any findings in her service treatment records.  

The report of the September 2014 VA examination provides a diagnosis of, per recent MRI, mild to moderate disc narrowing and disc desiccation with mild degenerative facet hypertrophy with L4-5 grade1 spondylolisthesis.  The report states that arthritis was documented.  The report reviews the Veteran's in-service and post service medical records in great detail.  

The report relates that, based on the reviewed clinical evidence as outlined within, it was the examiner's opinion that the Veteran's current disability was less likely as not etiologically related to the Veteran's active military service, to include her complaints of back pain in September 1979, August 1981, June 1982, and July 1982, as fully described in the report.

The examiner explained that the chronicity of the Veteran's back condition was not apparent in the records until 2001.  She noted that the Veteran's current lower back condition had been unchanged for several years.  In regards to the date from September 1979, the initial notation was back pain but the diagnosis was mycoplasma at that time which was not a back condition.  In reference to August 1981, this was lower back pain for 4 days which was acute and episodic at that time with no chronic condition noted.  In regards to the date of June 1982, this was a 3-week history of back pain which was again acute and episodic with no ongoing chronic condition noted at that time.  The exit exam in July 1982 was normal, there was a subjective report on the report of medical history but no chronic medical low back condition identified with the provider at that time.  Again, there were no ongoing records until the late 1990s into 2001 when a second motor vehicle accident had occurred (the first was in 1996 with slight degenerative changes at that time with no disc space narrowing noted).  MRI's were then evaluated from that time forward with the changes as noted and described in the report.  The examiner stated that clearly in service there was no ongoing chronic low back condition noted as there were two episodic notations with a normal separation exam. 

The Board finds that the September 2014 VA medical opinion constitutes probative evidence against service connection for a low back disability.  The medical opinion is based on current examination results and an exhaustive review of the medical record, including the Veteran's in-service and post-service medical records.  The examiner explained her opinions with references to the Veteran's active duty and post-service medical history.  This fact is particularly important, in the Board's judgment, as the references makes for a more convincing rationale.  See Bloom v. West, 12 Vet. App. 185 (1999); Prejean v. West, 13 Vet. App. 444 (2000).

The Board acknowledges the assertions by the Veteran in support of her claim.  She is competent to testify as to her observable symptoms during and after active duty.  Layno v. Brown, 6 Vet. App. 465 (1994).  The Board finds that any such assertions are credible. 

Lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno, supra.  Additionally, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Further, lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).

However, the Veteran's contentions do not constitute medical evidence in support of her claim.  Although lay persons are competent to provide opinions on some medical issues, the specific issue in this case (whether the Veteran's current low back disability is related to her active duty, including findings in her service treatment records) falls outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet.App. 428 (2011); Jandreau, 492 F.3d at 1377 n.4.  As a result, the Veteran's assertions cannot constitute competent medical evidence in support of her claim. 

In sum, the evidence demonstrates that the Veteran is not entitled to service connection for a low back disability.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Service connection for a low back disability is denied. 


REMAND

Turning to the claim for service connection for an acquired psychiatric disorder (including anxiety disorder and PTSD), it appears that additional development is warranted.  The record shows that in June 2014 VA submitted a request for records to the US Army Crime Records Center (CRC).  A July 2014 response, apparently from CRC, consists of a copy of the request stamped "NO RECORD" twice.  However, a handwritten notation suggests that personnel at the CRC had attempted to contact an identified VA employee for clarification but the number was busy.  This fact diminishes the Board's confidence in the negative reply.  

In addition, an undated Defense Personnel Records Information Retrieval system (DPRIS) response, printed in March 2015, relates that the Veteran's PTSD request had not been researched.  DPRIS advised VA to request information from CRC.

VA submitted a second request for records to CRC in March 2015.  This request expands the date parameter for the incident.  VA has received no response to this second request.  

In light of the foregoing uncertainty surrounding what appears to be a July 2014 CRC response, the finding from DPRIS that in fact the Veteran's PTSD request had not been researched and the fact that March 2015 VA correspondence to CRC has not been answered, the Board finds that another request to CRC is required for the proper adjudication of the Veteran's claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(2) (2015).  

Turning to the Veteran's claim for an extraschedular evaluation for hemorrhagic and
ovarian cyst, status post abdominal total hysterectomy, JMPR II noted that the Board's December 2014 decision cited to Johnson  v. Shinseki, 26 Vet.App. 237, 241-45 (2013) for the proposition that "[a]n extraschedular rating is applicable only as to a single, i.e., individual, service-connected disorder and not the collective or cumulative impact of multiple service-connected disorders."  However, the U.S. Court of the Appeals for the Federal Circuit reversed this holding regarding extraschedular consideration on a multiple disability basis.  Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed.Cir.2014) (finding that the plain language of 38 C.F.R. § 3.321(b)(1) requires the Board to consider the "collective impact of a veteran's 'service-connected disability or disabilities'" in determinations regarding extraschedular consideration).  

In addition, JMPR II noted that the Board's December 2014 analysis of whether the Veteran was entitled to a referral for extraschedular consideration was inadequate because it conflated the criteria in § 3.321(b) with the criteria for a TDIU evaluation set forth in 38 C.F.R. § 4.16(b). 


The Board observes that if the Veteran is granted service connection for an anxiety disability, it would affect the issue of entitlement to an extraschedular evaluation.  Thus, the issue of entitlement to a referral for an extraschedular evaluation for hemorrhagic and ovarian cyst, status post abdominal total hysterectomy, is inextricably intertwined with the service connection issue being remanded.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered). 

Accordingly, the case is REMANDED for the following action:

1.  Request that CRC attempt to verify the Veteran's alleged February 1981 in-service sexual assault.  

Document the efforts made to obtain these records along with any negative responses.  

2.  Then, after undertaking any other development indicated, readjudicate the Veteran's claim.  If either benefit sought on appeal remains denied, the appellant and her representative should be provided an SSOC and afforded an opportunity to respond.  The case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


